                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION - DETROIT

     In re:

ANDREW STEPHEN HULETT,                                        Case No. 19-46577-mlo
                                                              Chapter 7
              Debtor                                          Hon. Maria L. Oxholm
                                          /
v.

MANAGEDWAY COMPANY,                                           Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                          /

     ANSWER AND AFFIRMATIVE DEFENSES COMPLAINT TO DETERMINE NON-
          DISCHARGEABILITY OF DEBT PURSUANT TO 11 § U.S.C. 523

              NOW COMES, Andrew Stephen Hulett (“Defendant”), by and through his attorneys,

OSIPOV BIGELMAN, P.C., and responds as follows:

                                              THE PARTIES

              1.       Admit.

              2.       Admit.

              3.       Admit.

                                     VENUE AND JURISDICTION

              4.       Admit.

              5.       Admit.

                                      GENERAL ALLEGATIONS




      19-04308-mlo          Doc 4   Filed 08/16/19   Entered 08/16/19 10:49:51   Page 1 of 9
        6.      Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        7.      Admit.

        8.      Denied, as untrue. The Document is unsigned by the Plaintiff.

        9.      Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        10.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        11.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        12.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        13.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        14.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        15.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        16.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        17.     Admit.

        18.     Admit.

        19.     Admit.




   19-04308-mlo       Doc 4     Filed 08/16/19   Entered 08/16/19 10:49:51      Page 2 of 9
        20.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        21.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        22.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        23.     Denied, as untrue.

        24.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        25.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        26.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        27.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        28.     Denied, as untrue.

        29.     Denied, as untrue.

        30.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        31.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        32.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.




   19-04308-mlo       Doc 4     Filed 08/16/19   Entered 08/16/19 10:49:51     Page 3 of 9
        33.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        34.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        35.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        36.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        37.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        38.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        39.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        40.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        41.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        42.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        43.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.




   19-04308-mlo       Doc 4     Filed 08/16/19   Entered 08/16/19 10:49:51     Page 4 of 9
        44.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        45.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        46.     Denied, as untrue.

        47.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        48.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        49.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        50.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        51.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        52.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        53.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        54.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        55.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.




   19-04308-mlo       Doc 4     Filed 08/16/19   Entered 08/16/19 10:49:51     Page 5 of 9
        56.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        57.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        58.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        59.     Neither admit nor deny, for lack of knowledge or information upon which to form

a believe as to the truth of the matter.

        60.     Admit.

        61.     Admit.

        62.     Admit.

          COUNT I: NON-DISCHARGEABILITY PURSUANT TO 11 U.S.C. § 523(a)(4)

        63.     No response required.

        64.     No response required

        65.     Denied, as untrue.

        66.     Denied, as untrue.

          COUNT II: NON-DISCHARGEABILITY PURSUANT TO 11 U.S.C. § 523(a)(6)

        67.     No response required.

        68.     No response required.

        69.     No response required.

        70.     Denied, as untrue.

        71.     Denied, as untrue.




   19-04308-mlo       Doc 4     Filed 08/16/19   Entered 08/16/19 10:49:51     Page 6 of 9
       WHEREFORE, the Defendant requests that all relief requested be denied and that this Case

be dismissed with prejudice.




                        AFFIRMATIVE DEFENSES TO COMPLAINT


   1. Failure to State a Claim upon which relief can be granted

   2. The alleged Employment Agreement was not signed by the Plaintiff (See Exhibit A of the

       Complaint)

   3. Breach of Contract is not actionable under Section 523(a)(6) of the Bankruptcy Code

   4. The Plaintiff’s own expert, Bradford Southern, signed an Affidavit dated December 13,

       2018, valuing the “Loss Profits Resulting from Unauthorized Use of IP to

       $7,000.00”. Accordingly, the maximum non-dischargeable amount in Count I is limited

       to $7,000.00.

   5. There exists no underlying tort to support a claim under Section 523(a)(6) of the

       Bankruptcy Code

   6. The State Court did not make a finding that the Defendant breached the contract in a

       willful, deliberate or malicious manner.

   7. The Plaintiff did not plead in state court that the contract was breached the contract in a

       willful, deliberate or malicious manner.

   8. Collateral Estoppel

   9. Issue/Claim Preclusion

   10. The Defendant did not intend to cause injury to the Plaintiff.

   11. The Defendant reserves his right to amend/supplement these affirmative defenses.




   19-04308-mlo        Doc 4   Filed 08/16/19     Entered 08/16/19 10:49:51        Page 7 of 9
                                       Respectfully submitted,

                                       OSIPOV BIGELMAN, P.C.

Dated: August 16, 2019                 /s/ Jeffrey H. Bigelman
                                       JEFFREY H. BIGELMAN (P61755)
                                       20700 Civic Center Drive, Ste. 420
                                       Southfield, MI 48076
                                       Tel: (248) 663-1800
                                       Phone: (248) 633-1801
                                       jhb@osbig.com




  19-04308-mlo     Doc 4   Filed 08/16/19   Entered 08/16/19 10:49:51   Page 8 of 9
                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT

     In re:

ANDREW STEPHEN HULETT,                                           Case No. 19-46577-mlo
                                                                 Chapter 7
              Debtor                                             Hon. Maria L. Oxholm
                                           /
v.

MANAGEDWAY COMPANY,                                              Adversary No. 19-04308-mlo

              Plaintiff,

vs.

ANDREW STEPHEN HULETT,

              Defendant.
                                           /

                                      CERTIFICATE OF SERVICE

              On August 16, 2019, I hereby certify that I served the following: (1) Defendant’s Answer

and Affirmative Defenses to Complaint, and (2) Certificate of Service of Defendant’s Answer

and Affirmative Defenses to Complaint in this action upon Plaintiff, c/o its counsel by using the

Court’s Electronic Filing System:

HOWARD & HOWARD ATTORNEYS PLLC
c/o Brandon J. Wilson, Esq.
450 West Fourth Street
Royal Oak, MI 48067

Dated: August 16, 2019                            /s/ Monique Kallabat
                                                  MONIQUE KALLABAT
                                                  Legal Assistant
                                                  Osipov Bigelman, P.C.
                                                  20700 Civic Center Drive, Suite 420
                                                  Southfield, MI 48076
                                                  Tel: (248) 663-1800




      19-04308-mlo         Doc 4    Filed 08/16/19    Entered 08/16/19 10:49:51       Page 9 of 9
